Title: To George Washington from Benjamin Hawkins, 21 January 1794
From: Hawkins, Benjamin
To: Washington, George


          
            Senate Chamber 21st Jany 1794
          
          The gentleman who wrote the inclosed I have long known his character is
            unexceptionable, he is a brother of the late Colo. Richd Henderson, who purchased
            Kentuckey, one of the Royal Judges of North Carolina: He resides in the interior part of
            the State and is a native of it.
          I have no other intimation of the intention of Mr Thomas than this from Mr
              Henderson. With the most respectful attacmnent I have the
            honor to be sir, yr most obedient servt
          
            Benjamin Hawkins
          
         